Citation Nr: 0505509	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence is presented to reopen a 
claim for service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from July 1948 to June 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision by the Department of Veterans 
Affairs (VA)  Regional Office (RO).  In a decision of August 
2003, the RO confirmed a previous decision to deny a claim 
for service connection for retinitis pigmentosa.   

The reopened claim for service connection for retinitis 
pigmentosa is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for retinitis pigmentosa 
in November 1989 on the basis that there was no evidence of 
the presence of the disorder during service.  The veteran was 
notified in writing of the decision, but he did not perfect a 
substantive appeal within one year of notification.  

2.  The RO confirmed the denial of the claim in decisions of 
April 1999 and September 1999 on the basis that new and 
material evidence to reopen the claim had not been submitted.  

3.  The additional evidence which has been presented since 
September 1999 includes a medical opinion relating the 
current blindness to service.

4.  The evidence received since the September 1999 RO 
decision is not cumulative and redundant of the evidence of 
record at the time of the prior denial of the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the September 1999 RO decision is 
new and material, and the claim for service connection for a 
left thigh disorder is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active service from July 1948 to June 1952.  
In September 1989, he submitted a claim for service 
connection for blindness due to retinitis pigmentosa.  He 
asserted that the manifestation of symptoms of retinitis 
pigmentosa first occurred during military service.  

In November 1989, the RO denied service connection for 
retinitis pigmentosa.  The RO noted that review of the 
veteran's service medical records did not show any complaints 
or a diagnosis of retinitis pigmentosa or any other chronic 
eye condition.  The veteran was notified in writing of the 
decision, but he did not perfect a substantive appeal within 
one year of notification.

The veteran was subsequently afforded a VA examination in 
March 1999.  The report shows that the veteran said that his 
health was good except for blindness due to retinitis 
pigmentosa.  Subsequently, in a rating decision of April 
1999, the RO concluded that there was no new and material 
evidence to reopen the claim.  Subsequently, in May 1999, the 
veteran submitted statements from former service comrades who 
stated that he had experienced symptoms of decreased night 
vision during service.  In a decision of September 1999, the 
RO again concluded that new and material evidence had not 
been presented to reopen the claim.  The veteran was notified 
of the decision and his right to appeal, but he did not do 
so.

The additional evidence which has been presented since 
September 1999 includes a letter dated in September 2002 from 
Jack O. Sipperley, M.D., which contains the following 
statement:

[The veteran] is a 71-year-old gentleman who has 
been a patient for the last 20 years.  He has 
severe retinitis pigmentosa and runs one of the 
best low vision centers here in the Phoenix area.  
In reviewing the history, it became obvious that 
his symptoms were starting to manifest themselves 
when he was in the service in 1948.  He was 
continually tripping over pieces of equipment and 
had a very difficult time standing watch at night.  
There are indications that his retinal pigment 
epithelium was disturbed at this point in his life.  
From the appearance of his retina at this time and 
from his symptoms, it is obvious that his retinitis 
pigmentosa was of early onset.  

The additional evidence which has been presented also 
includes recent medical treatment records from the Barnet 
Dulaney Perkins Eye Center dated in 2002.  

Finally, a VA examination report dated in May 2003 shows that 
the diagnosis was retinitis pigmentosa.  The examiner noted 
the veteran had given a history of onset of retinitis 
pigmentosa during service, but that the service records 
failed to provide support for his claim of night vision 
deficiency in service.  

II. Criteria

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from active service, 
the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision has 
been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.




III. Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
September 1999 decision which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for retinitis pigmentosa.  See 
38 C.F.R. § 3.156(a).  The Board notes that a lack of medical 
evidence of retinitis pigmentosa in service was the reason 
why the claim was previously denied.  The additional evidence 
which has been presented since September 1999 includes a 
medical record linking the current disorder with service.

The evidence received since the September 1999 RO decision is 
not cumulative and redundant of the evidence of record at the 
time of the prior denial of the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has submitted new and material 
evidence to reopen the claim for service connection for 
retinitis pigmentosa, and the petition to reopen such claim 
is granted.


ORDER

The petition to reopen the claim for service connection for 
retinitis pigmentosa is granted.  To this extent only, the 
appeal is granted.


REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  
The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law is 
applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

As was noted above, a letter dated in September 2002 from 
Jack O. Sipperley, M.D., indicates that the veteran had been 
a patient for twenty years.  However, the actual treatment 
records have not been obtained.  Such records, especially 
older records from when the veteran initially sought 
treatment, may be relevant as they may contain history as to 
the date of onset of the symptoms.  Similarly, although the 
veteran has reported having received treatment from the 
Barnett Dulaney Perkins Eye Center beginning in 1982, the 
only records obtained are from 2002.  The earlier records 
should be specifically requested as they would be most useful 
in assessing the claim.  Finally, the Board notes that the 
veteran has reported being diagnosed with retinitis 
pigmentosa in 1962 by Dr. Sheldon Davidson, M.D of Affiliated 
Eye Surgeons.  The RO wrote to that doctor and requested 
records of treatment at that facility.  The only reply 
received was a note which indicated that "We have no pt. by 
that name."  The Board notes, however, that the veteran had 
not indicated that he was a current patient, but rather that 
he had received treatment there ii 1962.  The reply did not 
specifically address whether or not any old records of former 
patients might be available.  The Board concludes that 
another attempt should be made to obtain such records.    

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make additional efforts 
to obtain the veteran's post service 
medical records.  The record request 
letters from the RO should specify that 
the records being sought are past 
treatment records, and the specific dates 
should be set forth in the letter from 
the RO.  The letters should specifically 
request that the medical facilities 
provide confirmation if any older records 
would have been discarded or destroyed.  
The veteran should be notified of any 
records which cannot be obtained, and 
afforded a period of time to attempt to 
obtain such records on his own.  

2.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


